DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Krebs et al (US20130232724) in further view of Embree et al (US6277163) and in further view of Monson et al (US4008059).
Regarding claim 1, Krebs et al teaches a separation system (Fig. 1 element 26) for a vacuum cleaner (Fig. 1 element 10), the separation system comprising: a cyclone tube (Fig. 8 element 34) having a cyclone chamber (Fig. 8 empty space within the cyclone tube (34) defined by the helical member (36) and center piece (50), See annotated Fig. 8) and an inner wall having a substantially cylindrical appearance (Fig. 8, see annotated Fig. 8’) defining a center axis (Fig. 8, see annotated Fig. 8); an inlet channel offset with respect to the center axis (Fig. 8 element 42)  for receiving dust laden air; a dust outlet (Fig. 8 element 52) for discharging dust from the cyclone tube; an air outlet for discharging air from the cyclone tube (Fig. 8 element 62); and a helical member (Fig. 8 element 36, Paragraph 0023) arranged within the cyclone tube in an opposite region of the cyclone tube with respect to the air outlet (Fig. 8), the helical member defining or partly defining a helical passage (Fig. 8, passage defined by the space that it is both inboard of wall (57) and below the top wall (48) makes up the helical passage. Also see the path of arrows within the cyclone tube (34) for the path of the helical passage) around the center axis from the inlet channel to the cyclone chamber for generating a centrifugal flow in the cyclone chamber; and the helical passage is rotated 3600 or less than 3600 around the center axis (Fig. 8 shows that the helical passage is rotated 360 degrees or less around the center axis). Krebs et al fails to teach the helical passage has a substantially constant cross sectional area. Embree et al is also concerned with airflow within a vacuum system and teaches the helical passage has a substantially constant cross sectional area (Column 5 lines 38-45). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the helical passage have a constant cross sectional area because Embree et al teaches that having a constant area of an airflow passage allows for unobstructed and constant speed flow.
Regarding claim 2, Krebs et al teaches the inlet channel comprises a curved section (Fig. 4 element 42, entire inlet channel is cylindrical and has a curved outer circumference) and wherein the helical member and the curved section define the helical passage (Fig. 8, the arrows showing the path of the helical passage shows the helical passage defined by both the curved section of the inlet channel (the entire inlet channel is curved) and the helical member).
Regarding claim 3, Krebs et al fails to teach the inlet channel, the helical passage and the dust outlet have substantially equal cross sectional area. Embree et al teaches the inlet channel, the helical passage and the dust outlet have substantially equal cross sectional area (Column 5 lines 45-52). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the inlet channel, the helical passage, and the dust outlet have substantially equal cross section areas because Embree et al teaches that having an equal flow area allows for unobstructed and constant speed flow.
Regarding claim 4, Krebs et al teaches the dust outlet passes through the inner wall (Fig. 8, see annotated Fig. 8’) and is positioned along a helical line (Fig. 8, arrows shown within the cyclone tube (34) defines the helical line) defined by the helical member at a helical member opening (examiner defines helical member opening as the transition from the helical passage to the cyclone chamber) where the helical member opens into the cyclone chamber (the bottom portion of the helical member (36) and the lip (57) of the helical member (36) is open toward the cyclone chamber).
Regarding claim 5, Krebs et al fails to teach the dust outlet is positioned at a distance of 1 to 2 times the pitch of the helical line from the helical member opening. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to optimize the position of the dust outlet relative to the helical member opening to balance the size/weight of the cyclone tube and the amount of visibility of debris in the cyclone chamber. Examiner considers this to be routine optimization for one of ordinary skill in the art.
Regarding claim 6, Krebs et al teaches the dust outlet comprises a diverging surface at an angle to a tangential direction of the inner wall adjacent to the dust outlet (Fig. 5, see annotated Fig. 5; an angle can be taken at some point along the diverging surface which is tangential to the inner wall, which is adjacent to the dust outlet).
Regarding claim 7, Krebs et al teaches the angle of the diverging surface to the tangential direction is 300 to 600 (Fig. 5, see annotated Fig. 5; depending on where along the diverging surface the angle measurement is taken it could be between 30 to 60 degrees to the tangential direction).
Regarding claim 8, Krebs et al teaches the helical member comprises a center piece (Fig. 5 element 50) substantially concentric with the center axis (Fig. 8) and wherein the cross sectional area of the center piece increases towards the cyclone chamber along the center axis (Fig. 5, the cross sectional area is smaller at the top portion, by element 54, than at the lower portion, by element 56).
Regarding claim 9, Krebs et al fails to teach the center piece has a substantially conical appearance. Monson et al teaches the center piece has a substantially conical appearance (Fig. 3 element 36, Column 2 lines 37-38). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the center piece have a substantially conical appearance because Monson et al teaches that this shape helps reduce pressure loss.
Regarding claim 10, Krebs et al fails to teach a diameter of the center piece increases to 30% to 70% of an inner diameter of the inner wall of the cyclone tube. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to optimize the diameter of the center piece to balance the weight of the cyclone tube and the amount of visibility of debris in the cyclone chamber. Examiner considers this to be routine optimization for one of ordinary skill in the art.
Regarding claim 11, Krebs et al teaches a pipe for conducting air from the cyclone chamber to the air outlet (Fig. 8 element 64; the gasket (64) forms a pipe to conduct air from the cyclone chamber to the air outlet).
Regarding claim 12, Krebs et al teaches the helical member comprises a center piece (Fig. 5 element 50) substantially concentric with the center axis (Fig. 8) and wherein the cross sectional area of the center piece increases towards the cyclone chamber along the center axis (Fig. 5, the cross sectional area is smaller at the top portion, by element 54, than at the lower portion, by element 56), and wherein the pipe and the center piece are detachably connected or integrally formed (Paragraph 0026).
Regarding claim 13, Krebs et al teaches the inlet channel is spaced from the cyclone chamber along the center axis (as described in the rejection of claim 1 the cyclone chamber corresponds to the empty space within the cyclone tube (34) defined by the helical member (36) and center piece (50). With this definition of the cyclone chamber, the inlet channel is spaced above (e.g. along the center axis) the cyclone chamber) and the helical member comprises a vane member (Fig. 8 element 48) having a successively decreasing thickness along the center axis towards the cyclone chamber (Fig. 8, see annotated Fig. 8; thickness T1 is greater than thickness T2 and examiner considers moving in the downward direction (e.g. along the center axis) from the top of the cyclone chamber toward the bottom of the cyclone chamber as being towards the cyclone chamber).
Regarding claim 16, Krebs et al teaches the angle of the diverging surface to the tangential direction is 400 to 500 (Fig. 5, see annotated Fig. 5; depending on where along the diverging surface the angle measurement is taken it could be between 40 to 50 degrees to the tangential direction).
Regarding claim 17, Krebs et al fails to teach a diameter of the center piece increases to 40% to 60% of an inner diameter of the inner wall of the cyclone tube. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to optimize the diameter of the center piece to balance the weight of the cyclone tube and the amount of visibility of debris in the cyclone chamber. Examiner considers this to be routine optimization for one of ordinary skill in the art.
Regarding claim 18, Krebs et al fails to teach a diameter of the center piece increases to 50% of an inner diameter of the inner wall of the cyclone tube. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to optimize the diameter of the center piece to balance the weight of the cyclone tube and the amount of visibility of debris in the cyclone chamber. Examiner considers this to be routine optimization for one of ordinary skill in the art.

    PNG
    media_image1.png
    512
    407
    media_image1.png
    Greyscale

Annotated Fig. 5

    PNG
    media_image2.png
    700
    520
    media_image2.png
    Greyscale

Annotated Fig. 8

    PNG
    media_image3.png
    700
    525
    media_image3.png
    Greyscale

Annotated Fig. 8’
Allowable Subject Matter
Claims 14 and 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 14, the closest art of record, Krebs et al (US20130232724), does not teach, suggest, or make obvious in combination with the additional elements of each claim the following features: “the inlet surface gradually transitions from being substantially parallel with the center axis  to an angle of 600 to 800 to the center axis and the outlet surface gradually transitions from being substantially parallel with the center axis to an angle of 700 to 900 to the center axis.”
Regarding claim 21, the closest art of record, Krebs et al (US20130232724), does not teach, suggest, or make obvious in combination with the additional elements of each claim the following features: “the inlet is configured to direct air into the cyclone chamber in a direction extending parallel to the center axis.”
	Regarding claim 22, the closest art of record, Krebs et al (US20130232724), does not teach, suggest, or make obvious in combination with the additional elements of each claim the following features: “the dust outlet extends through the inner all of the cyclone tube in a radial direction perpendicular to the central axis.”
Dependent claims 19-20 and 23 would be allowable as being dependent from an allowable claim.
Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument (page 7) that the elements from Krebs et al used to reject a dust outlet and an air outlet are essentially the same element since they are two ends of the same airflow passage, examiner respectfully disagrees. Examiner finds that there are two distinct elements shown in the drawing and that both elements are capable of discharging dust and air.
Regarding Applicant’s argument (page 9) that Krebs et al does not teach the dust outlet passes through the inner wall, examiner respectfully disagrees. Examiner finds that annotated Fig. 8’ shows the full outline of what examiner considers to be the inner wall and the dust outlet does pass through the inner wall.
Regarding Applicant’s argument (page 9) that Krebs et al does not teach the dust outlet is positioned along a helical line defined by the helical member, examiner disagrees. Examiner finds that the helical line is defined by the walls of the helical member and that this is shown in Fig. 8 based on the arrow lines which examiner is considering to be the helical line. 
Regarding Applicant’s argument (pages 9-10) that Krebs et al does not teach the inlet channel is spaced from the cyclone chamber along the center axis, and the helical member comprises a vane member having a successively decreasing thickness along the center axis towards the cyclone chamber, examiner respectfully disagrees. Examiner finds that, as described in the rejection of claim 1, the cyclone chamber corresponds to the empty space within the cyclone tube (34) defined by the helical member (36) and center piece (50). This means that the cyclone chamber is not the entire empty space within the inner wall (see annotated Fig. 8’), but is specifically the empty space confined within the helical member (36) and the center piece (50). With this definition of the cyclone chamber, the inlet channel is spaced above (e.g. along the center axis) the cyclone chamber. Also, examiner considers moving in the downward direction (e.g. along the center axis) from the top of the cyclone chamber toward the bottom of the cyclone chamber as being towards the cyclone chamber and examiner therefore finds that the vane member (48) does have a decreasing thickness along the center axis towards the cyclone chamber. 
In response to applicant's argument (page 9) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the definitions for helical line and the definition for thickness) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument (page 7) that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., the helical insert performs cyclonic separation from) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner finds that the closest language to claiming this limitation (“for generating a centrifugal flow”) is intended use of the helical member and that the helical member of Krebs et al is capable of generating centrifugal flow.  Examiner also finds that by virtue of centrifugal flow, the dirt will separate from the air flow.
In response to applicant’s argument (page 8) that there is no teaching, suggestion, or motivation to combine the references , the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Krebs et al and Embree are concerned with airflow inside of a vacuum system and it would have been obvious to modify the helical insert of Krebs et al with the concept of substantially constant cross sectional area of an airflow passage taught by Embree because Embree teaches that a constant cross sectional area allows for unobstructed and constant flow speed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moore (US2664966) teaches an inlet configured to direct air into the cyclone chamber in a direction extending parallel to the center axis, however, examiner does not find it obvious to combine this with Krebs et al and Moore does not disclose the limitations of claim 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723